40 A.3d 1230 (2012)
COMMONWEALTH of Pennsylvania, Appellee
v.
Mumia ABU-JAMAL, a/k/a Wesley Cook, Appellant.
No. 602 CAP
Supreme Court of Pennsylvania.
Submitted April 7, 2010.
Decided March 26, 2012.
William L. Bowe, Judith L. Ritter, Widener University Law School, Christina Allison Swarns, NAACP Legal Defense & Educational Fund, Inc., for Abu-Jamal Mumia.
Hugh J. Burns, Jr., Philadelphia, Amy Zapp, PA Office of Attorney General, Harrisburg, for Commonwealth of Pennsylvania.
BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, ORIE MELVIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 26th day of March, 2012, the order of the Court of Common Pleas is hereby AFFIRMED.
*1231 Justice McCAFFERY did not participate in the consideration or decision of this case.